Order granting plaintiff’s motion to serve a supplemental complaint reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Heretofore plaintiff made several motions for leave to serve an amended complaint and an amended biE of particulars, which were denied with leave to renew. FinaEy plaintiff’s motion was denied uneonditionaEy on the merits. Thereafter plaintiff moved for leave to serve a supplemental complaint setting forth substantially the same aEegations contained in the proposed amended complaint and biE of particulars. It is at least doubtful that at the time the original complaint was verified plaintiff was ignorant of the facts now sought to be pleaded. In any event, the order entered on the previous motion determined plaintiff’s right to plead the new matter. Plaintiff’s remedy, if he felt aggrieved, was by appeal. He is merely attempting, under the guise of a supplemental complaint, to secure the reEef denied him by the order entered on his previous motion to serve an amended complaint, Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.